Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responding to the amendment filed on 6/13/2022. 
Claims 1-19 are pending in the application.  
Claim Objections
Claims 6 is objected to because of the following informalities: Per claim 6, “comprise” to “comprises.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Per claim 2, the first entity is selected from an open list of alternatives, therefore, it is unclear what other alternatives are intended to be encompassed by the claim.  MPEP 2173.05(h).  It is recommended to use terms such as: is or consists of, to replace “comprises.”  
Per claim 9, the environment is selected from an open list of alternatives, therefore, it is unclear what other alternatives are intended to be encompassed by the claim.  MPEP 2173.05(h).  It is recommended to use terms such as: is or consists of. 
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 	Claims 1-6 and 10-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Specifically, claims 1-6 and 10-19 are directed to an abstract idea. 
	Per claim 1, the claim is directed to an idea of itself, mental processes that can be performed in the human mind, or by a human using a pen and paper. The determining steps, assigning an identifier, mapping and generating a cluster can be pure mental processes. The additional limitations, executing a computer program is mere generic computing operation, data gathering or inputting step for the mental steps, specifically, the executing is performed in order to gather data so that the obtained data can be analyzed which is therefore a necessary step for the mental steps.  Also, the cluster generated is a mere result to be used or acted on without actual execution, because there is no recitation of such execution in a particular manner so that the cluster is executed independently from the rest of a program.   Therefore, the additional limitation does not integrate the abstract idea into a practical application. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components or insignificant extra solution activities (e.g. processors, devices, program instructions), then it falls within the "Mental Processes" grouping of abstract ideas (2019 PEG step 2A, Prong 1: Abstract idea grouping? Yes, Mental Process). At most, the executing a computer program is not found to include anything more than what is well-understood, routine, conventional activity in the field. In this case, it is noted that the claimed extra-solution of data gathering or generic computing function for the mental analysis is acknowledged to be a well-understood, routine, conventional activity court recognized as WURC examples in MPEP 2106.05(d)(ll), for example, data gathering and retrieving, storing data, displaying a result - Symantec, Versata Dev, Content extraction, Electric Power Group). Insignificant extra solution activities or mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Viewing the limitations individually and as a combination, the additional element merely performs data gathering or generic computing function for the mental steps without integrating the abstract idea into a practical application. For at least these reasons, claim 1 is not patent eligible. 
 	Per claims 2-6, 10-17, these claims are directed to the same idea itself as in claim 1, reciting details of the abstract idea, additional insignificant extra solution activities including receiving an event which is a mere data gathering are not described in a way to integrate the abstract idea into a practical application without adding any other additional element that is significantly more. Therefore, the claims are rejected for the same reasons as in claim 1. 
	Per claim 18, the claim is directed to an idea of itself, mental processes that can be performed in the human mind, or by a human using a pen and paper. The determining steps, assigning an identifier, mapping and generating a cluster can be pure mental processes. The additional limitations, executing a computer program is mere generic computing operation, data gathering or inputting step for the mental steps, specifically, the executing is performed in order to gather data so that the obtained data can be analyzed which is therefore a necessary step for the mental steps.  Also, the cluster generated is a mere result to be used or acted on without actual execution, because there is no recitation of such execution in a particular manner so that the cluster is executed independently from the rest of a program.   Therefore, the additional limitation does not integrate the abstract idea into a practical application. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components or insignificant extra solution activities (e.g. processors, devices, program instructions), then it falls within the "Mental Processes" grouping of abstract ideas (2019 PEG step 2A, Prong 1: Abstract idea grouping? Yes, Mental Process). At most, the executing a computer program is not found to include anything more than what is well-understood, routine, conventional activity in the field. In this case, it is noted that the claimed extra-solution of data gathering or generic computing function for the mental analysis is acknowledged to be a well-understood, routine, conventional activity court recognized as WURC examples in MPEP 2106.05(d)(ll), for example, data gathering and retrieving, storing data, displaying a result - Symantec, Versata Dev, Content extraction, Electric Power Group). Insignificant extra solution activities or mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Viewing the limitations individually and as a combination, the additional element merely performs data gathering or generic computing function for the mental steps without integrating the abstract idea into a practical application. For at least these reasons, claim 18 is not patent eligible. 
	Per claim 19, the claim is directed to an idea of itself, mental processes that can be performed in the human mind, or by a human using a pen and paper. The determining steps, assigning an identifier, mapping and generating a cluster can be pure mental processes. The additional limitations, executing a computer program is mere generic computing operation, data gathering or inputting step for the mental steps, specifically, the executing is performed in order to gather data so that the obtained data can be analyzed which is therefore a necessary step for the mental steps.  Also, the cluster generated is a mere result to be used or acted on without actual execution, because there is no recitation of such execution in a particular manner so that the cluster is executed independently from the rest of a program.   The additional limitation, a processing circuitry and memory described at a high level of generality for applying or performing the abstract idea do not indicate any integration of the abstract idea into a practical application as the mental steps are merely applied on a generic computer and performed using a computer. See MPEP see MPEP 2106.05(f) /2106.05(h). It is noted that employing generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, similar to how limiting the abstract idea in Flook to petrochemical and oil-refining industries was insufficient.  Therefore, the additional limitations do not integrate the abstract idea into a practical application. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components or insignificant extra solution activities (e.g. processors, devices, program instructions), then it falls within the "Mental Processes" grouping of abstract ideas (2019 PEG step 2A, Prong 1: Abstract idea grouping? Yes, Mental Process). At most, the executing a computer program is not found to include anything more than what is well-understood, routine, conventional activity in the field. In this case, it is noted that the claimed extra-solution of data gathering or generic computing function for the mental analysis is acknowledged to be a well-understood, routine, conventional activity court recognized as WURC examples in MPEP 2106.05(d)(ll), for example, data gathering and retrieving, storing data, displaying a result - Symantec, Versata Dev, Content extraction, Electric Power Group). Insignificant extra solution activities or mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Viewing the limitations individually and as a combination, the additional element merely performs data gathering or generic computing function for the mental steps without integrating the abstract idea into a practical application. For at least these reasons, claim 19 is not patent eligible. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 10, 11, 13, 14, and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Newburn (US20190384651).
1. A method for mapping between function calls and entities of a plurality of the instructions comprising: executing the plurality of the instructions in a first computing environment (Newburn, see at least [0022] mapping a plurality of concurrent tasks onto a heterogeneous platform of computing resources; [0027], execution thereof by the computer system 200; [0164], executing the actions).
 	determining a first entity of the plurality of the instructions to track; assigning an identifier to the first entity ([0030] receiving a function call including a plurality of operands (310), identifying a plurality of actions associated with the function call and operands (320), determining a set of dependencies among the actions for executing the actions on a set of computing resources (330), and presenting the set of actions and determined set of dependencies (340);  [0031] The plurality of actions identified from the function call and operands may in turn include one or more tasks, including computing tasks, data transfer tasks, and/or synchronization tasks;  [0043] the set of dependencies among the plurality of actions may be determined based on a variable having a global scope within a software application containing the function;  [0066] In the example shown in FIG. 9, method 900 includes receiving a set of actions, an identification of a set of computing resources to associate with the set of actions, and a set of dependencies among the set of actions (910), and receiving a description of a hierarchy of the computing resources (920); [0164] identify, by the first software component, a plurality of actions associated with the function call and the plurality of operands; [0082] a list of node names and/or Internet protocol (IP) addresses, as an environment variable;[0035] specify the name of the function, its parameters, and an optional description of its operands )
   	determining that the first entity has been accessed by at least one function call; and mapping the at least one function call with the identifier of the first entity ([0030] identifying a plurality of actions associated with the function call and operands (320), determining a set of dependencies among the actions for executing the actions on a set of computing resources (330), and presenting the set of actions and determined set of dependencies (340); [0031] The plurality of actions identified from the function call and operands may in turn include one or more tasks, including computing tasks, data transfer tasks, and/or synchronization tasks;  [0108] The tuning may be applied at the whole-cluster level to map work onto sub-clusters, then again at the sub-cluster level to map work onto sub-subclusters, and so on, down to specific, lowest-level computing resources. [0120]; [0142] The set of properties for the data collection may also: describe a plurality of logical instances for the data collection mapped to a single physical memory space, identify a logical instance from a plurality of logical instances for the data collection that contains a last-written version of data, indicate whether a new instance of the data collection should be added in response to a logical domain being added, and/or identify a software routine for handling non-contiguous data in the data collection. [0164]; [0186] a function call including a plurality of operands, each operand in the plurality of operands comprising a set of data elements; identifying, by the first software component, a plurality of actions associated with the function call and the plurality of operands; determining, by the first software component, a set of dependencies among the plurality of actions for executing the actions using a set of computing resources, wherein the determined set of dependencies includes identifying an operand from the plurality of operands that is associated with a first action from the plurality of actions and includes a common data element with a second operand from the plurality of operands that is associated with a second action from the plurality of actions; and presenting, by the first software component to a second software component, the set of actions and the determined set of dependencies); 
 	 generating a cluster including the at least one function, wherein the cluster is executed independently from the rest of the plurality of the instructions ([0080] actions may be dynamically associated (940) and ordered (950) according to a policy for distributing available actions on the computing resources in the hierarchy … grouping the pending actions into a respective queue associated with each respective classification; and ordering the pending actions in each respective queue according to the respective classification; [0401] the arrangement one or more of: a group of central processing units, a plurality of groups of central processing units arranged as a stream, and groups of streams that share a memory domain; [0024] The tuner component 120 processes the actions and dependencies, based on a provided hierarchy of computing resources, to bind and order the actions among the computing resources. The ordered set of actions is executed by an executor component 130; [0031], The actions appear to happen in order, subject to dependences among the operands of the actions, but they may execute concurrently and complete out of order; [0060] wherein the dependencies for the first action and the second action allow the first action and the second action to be executed concurrently; [0022] mapping a plurality of concurrent tasks onto a heterogeneous platform of computing resources). 
   	2. The method of claim 1, wherein the first entity comprises any one of: a variable a file descriptor, a handle, a synchronization object, a spawned thread, and a function call ([0031] function call … synchronization tasks …thread; [0043], a variable). 
 	3. The method of claim 1, further comprising: determining one or more additional function calls access the first entity; and mapping the additional function calls and the first entity, wherein the mapping defines interdependencies within the plurality of the instructions ([0030] identifying a plurality of actions associated with the function call and operands (320), determining a set of dependencies among the actions for executing the actions on a set of computing resources (330), and presenting the set of actions and determined set of dependencies (340); [0031] The plurality of actions identified from the function call and operands may in turn include one or more tasks, including computing tasks, data transfer tasks, and/or synchronization tasks;  [0108] The tuning may be applied at the whole-cluster level to map work onto sub-clusters, then again at the sub-cluster level to map work onto sub-subclusters, and so on, down to specific, lowest-level computing resources. [0120]; [0142] The set of properties for the data collection may also: describe a plurality of logical instances for the data collection mapped to a single physical memory space, identify a logical instance from a plurality of logical instances for the data collection that contains a last-written version of data, indicate whether a new instance of the data collection should be added in response to a logical domain being added, and/or identify a software routine for handling non-contiguous data in the data collection. [0164]; [0186] a function call including a plurality of operands, each operand in the plurality of operands comprising a set of data elements; identifying, by the first software component, a plurality of actions associated with the function call and the plurality of operands; determining, by the first software component, a set of dependencies among the plurality of actions for executing the actions using a set of computing resources, wherein the determined set of dependencies includes identifying an operand from the plurality of operands that is associated with a first action from the plurality of actions and includes a common data element with a second operand from the plurality of operands that is associated with a second action from the plurality of actions; and presenting, by the first software component to a second software component, the set of actions and the determined set of dependencies); 
 	4. The method of claim 3, further comprising: determining a minimal set of entities required to invoke function calls in the cluster ([0158] Data collections associated with each operand may be represented as an optimized-small set of subsets of data elements, and dependences among actions may be represented with respect to those subsets of data elements. Among other things, this allows the dependence relationships to be evaluated efficiently, and in a minimized-small amount of space to represent those dependence relationships; [0080] actions may be dynamically associated (940) and ordered (950) according to a policy for distributing available actions on the computing resources in the hierarchy … grouping the pending actions into a respective queue associated with each respective classification; and ordering the pending actions in each respective queue according to the respective classification; [0401] the arrangement one or more of: a group of central processing units, a plurality of groups of central processing units arranged as a stream, and groups of streams that share a memory domain; [0024] The tuner component 120 processes the actions and dependencies, based on a provided hierarchy of computing resources, to bind and order the actions among the computing resources. The ordered set of actions is executed by an executor component 130; [0031], The actions appear to happen in order, subject to dependences among the operands of the actions, but they may execute concurrently and complete out of order; [0060] wherein the dependencies for the first action and the second action allow the first action and the second action to be executed concurrently; [0022] mapping a plurality of concurrent tasks onto a heterogeneous platform of computing resources). 
   	5. The method of claim 3, further comprising: generating one or more additional clusters comprising function calls associated with other entities of the plurality of the instructions  ([0080] actions may be dynamically associated (940) and ordered (950) according to a policy for distributing available actions on the computing resources in the hierarchy … grouping the pending actions into a respective queue associated with each respective classification; and ordering the pending actions in each respective queue according to the respective classification; [0401] the arrangement one or more of: a group of central processing units, a plurality of groups of central processing units arranged as a stream, and groups of streams that share a memory domain; [0024] The tuner component 120 processes the actions and dependencies, based on a provided hierarchy of computing resources, to bind and order the actions among the computing resources. The ordered set of actions is executed by an executor component 130; [0031], The actions appear to happen in order, subject to dependences among the operands of the actions, but they may execute concurrently and complete out of order; [0060] wherein the dependencies for the first action and the second action allow the first action and the second action to be executed concurrently; [0022] mapping a plurality of concurrent tasks onto a heterogeneous platform of computing resources).   
 	6. The method of claim 5, wherein each of the plurality of clusters comprise a logical component of the plurality of the instructions ([0018] mapping of memory buffers within logical domains; [0074]).
   	7. The method of claim 6, further comprising: generating an application programming interface comprising function calls to each logical component; and executing a cluster in a second computing environment separate from the first computing environment ([0022] mapping a plurality of concurrent tasks onto a heterogeneous platform [0086] provide APIs with varying levels of flexibility and control; [0104] an ordered sequence of application program interface calls; [0122] the component 1200 receives, via an application programming interface, instructions from a source describing a set of properties for a data collection, as well as instructions regarding a callee function that include a description of properties associated with arguments for the callee function. The queries (1350), (1360) and responses thereto (1355), (1365) may also utilize an API; [0130]; [0131]).
 	10. The method of claim 1, further comprising: determining that the entity has one or more child entities; assigning an identifier to each  of the child entities; and for each child entity: determining that the child entity has been accessed by a function call; and associating the function call with the identifier of the child entity ([0030] receiving a function call including a plurality of operands (310), identifying a plurality of actions associated with the function call and operands (320), determining a set of dependencies among the actions for executing the actions on a set of computing resources (330), and presenting the set of actions and determined set of dependencies (340). The steps of method 300 may be performed in any suitable order, in whole or in part, and by any combination of hardware and software components, such as by the discoverer software component 110 in FIG. 1 operating on system 200 depicted in FIG;  [0034] Each operand referenced by a function comprises a set of data elements. Dependences may be determined (330) for each operand that are referenced, at its finest granularity of data elements. For example, a data collection comprising a two-by-two matrix ("matrix A") includes four data elements, A.0, A.1, A.2, and A.3. Matrix A may be referenced in its entirety, or it may be referenced by its constituent groupings of data elements, which may be referred to herein as "tiles."; [0060]; [0078] Ordering the actions in the plurality of actions (950)…instances of the software component may also be recursively and hierarchically instantiated; [0066] In the example shown in FIG. 9, method 900 includes receiving a set of actions, an identification of a set of computing resources to associate with the set of actions, and a set of dependencies among the set of actions (910), and receiving a description of a hierarchy of the computing resources (920); [0164] identify, by the first software component, a plurality of actions associated with the function call and the plurality of operands; [0082] a list of node names and/or Internet protocol (IP) addresses, as an environment variable;[0035] specify the name of the function, its parameters, and an optional description of its operands )).
 	11. The method of claim 1, wherein the plurality of the instructions is in at any one of: an executable form or a pre-compiled form ([0124], runtime code; [0138], code running in such a thread; [0024], ordered set of actions is executed by an executor component).  
 	13. The method of claim 1, further comprising: assigning a monitor to the first entity, wherein the monitor generates an event for each access to the first entity; receiving an event indicating a function has accessed the first entity; and storing the event ([0061] a data movement software component may monitor triggering of a completion event by the respective producer, and in response to the triggering of the completion event by the respective producer, push data from the respective producer to the set of consumers; [0183]; [0205];[ [0169] In Example A.6, the subject matter of any one of Examples A.1 to A.5 may include, wherein triggering the completion event associated with the action accessing the operand is performed via a callback function initiated by a storage system in communication with the system that performs accesses to storage].
 	14. The method of claim 13, further comprising: analyzing one or more stored events to determine one or more functions that access common entities of the plurality of the instructions; and clustering the one or more functions into a logical component, wherein the logical component may be executed in a second computing environment ([0018] mapping of memory buffers within logical domains; [0074]; [0037] Determining the set of dependencies may include identifying an operand from the plurality of operands included in a function that is associated with a first action from the plurality of actions and includes a common data element with a second operand from the plurality of operands that is associated with a second action from the plurality of actions; [0047]; [0164]; [0208]; ([0080] actions may be dynamically associated (940) and ordered (950) according to a policy for distributing available actions on the computing resources in the hierarchy … grouping the pending actions into a respective queue associated with each respective classification; and ordering the pending actions in each respective queue according to the respective classification; [0401] the arrangement one or more of: a group of central processing units, a plurality of groups of central processing units arranged as a stream, and groups of streams that share a memory domain; [0024] The tuner component 120 processes the actions and dependencies, based on a provided hierarchy of computing resources, to bind and order the actions among the computing resources. The ordered set of actions is executed by an executor component 130; [0031],The actions appear to happen in order, subject to dependences among the operands of the actions, but they may execute concurrently and complete out of order; [0060] wherein the dependencies for the first action and the second action allow the first action and the second action to be executed concurrently; [0022] mapping a plurality of concurrent tasks onto a heterogeneous platform of computing resources).
 	17. The method of claim 1, wherein the cluster includes any one of: a service and a microservice ([0082], a service).  
Per claims 18 and 19, they are the medium and system versions of claim 1 respectively, and are rejected for the same reasons set forth in connection with the rejection of claim 1 above. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Newburn in view of Kirkpatrick et al. (US20190155667, hereafter Kirkpatrick).
 	Per claim 8:
Newburn does not explicitly teach enforcing access to an entity set as part of the execution on the second environment; and preventing any additional entity of the function call's original input set to be accessed. However, Kirkpatrick teaches enforcing access to the entity set as part of the execution on the second environment; and preventing any additional entity of the function call's original input set to be accessed (Kirkpatrick, see at least [0025] By controlling the application container and container runtime, runtime system 126 can proxy API calls and verify that application container and container runtime have not been tampered with and therefore provide runtime logic for sensitive behavior. For instance, an application that requests access a user's device identifier (e.g., a globally unique identifier of the device) could be required to call through APIs of the container runtime, which could then check with supervisor component 128A to ensure this is allowed behavior or even to modify the output of that API by, for example, scrubbing or pseudonymizing personally identifying information. In general, application containers 102 may permit some direct access to operating system 136, may permit some indirect action via the proxying, and may also block access to certain APIs. In this way, container runtime 124 may enforce a guarantee that such checks occur various operations because such operations could only be made through APIs of container runtime 124. Further, because container runtime 124 of application containers 102 provide APIs 117, updates to application containers 102 may be performed an application update rather than requiring an update to the underlying operating system 136, which may increase the adoption rate of any such updates, which may, in turn, increase security of the operating platform; [0066] a web browser may not expose, and may even prevent access to, such operating system APIs to extensions or other sub-applications within the web-browser).   It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Newburn’s mapping concurrent tasks onto a heterogenous platform  with Kirkpatrick’s access control to modify Newburn’s system to incorporate the access control feature as taught by Kirkpatrick, with a reasonable expectation of success, since they are analogous art because they are from the same field of endeavor related to optimized application execution. Combining Kirkpatrick’s functionality with that of Newburn results in a system that allows application access control to ensure integrity and security of the application execution (Kirkpatrick, see at least [0025] By controlling the application container and container runtime, runtime system 126 can proxy API calls and verify that application container and container runtime have not been tampered with and therefore provide runtime logic for sensitive behavior. For instance, an application that requests access a user's device identifier (e.g., a globally unique identifier of the device) could be required to call through APIs of the container runtime, which could then check with supervisor component 128A to ensure this is allowed behavior or even to modify the output of that API by, for example, scrubbing or pseudonymizing personally identifying information. In general, application containers 102 may permit some direct access to operating system 136, may permit some indirect action via the proxying, and may also block access to certain APIs. In this way, container runtime 124 may enforce a guarantee that such checks occur various operations because such operations could only be made through APIs of container runtime 124. Further, because container runtime 124 of application containers 102 provide APIs 117, updates to application containers 102 may be performed an application update rather than requiring an update to the underlying operating system 136, which may increase the adoption rate of any such updates, which may, in turn, increase security of the operating platform; [0066] a web browser may not expose, and may even prevent access to, such operating system APIs to extensions or other sub-applications within the web-browser). 
 	9. The method of claim 8, wherein the second computing environment comprises at least one of: a cloud computing infrastructure; a serverless computing infrastructure; an enterprise computing infrastructure; and a remote computer (Kirkpatrick, see at least[0036], remote computing device). 
Per claim 12:
Newburn does not explicitly teach wherein the first computing environment is a virtual runtime environment, and wherein the virtual runtime environment intercepts an access by the function call during execution of the plurality of the instructions.  Kirkpatrick teaches wherein the first computing environment is a virtual runtime environment, and wherein the virtual runtime environment intercepts the access by the function call during execution of the plurality of the instructions (Kirkpatrick, see at least [0065] Java Virtual Machine; [0049] Lifecycle calls may include starting an application, pausing an application, restarting an application, or terminating an application).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Newburn’s mapping concurrent tasks onto a heterogenous platform  with Kirkpatrick’s virtual runtime environment to modify Newburn’s system to incorporate the virtual runtime environment as taught by Kirkpatrick, with a reasonable expectation of success, since they are analogous art because they are from the same field of endeavor related to optimized application execution. Combining Kirkpatrick’s functionality with that of Newburn results in a system that allows the system for mapping concurrent tasks onto a heterogenous platform to incorporate virtual runtime environment to accommodate diverse environments for the mapping system (Kirkpatrick, see at least [0065] Java Virtual Machine; [0049] Lifecycle calls may include starting an application, pausing an application, restarting an application, or terminating an application).
Examiner’s Note
 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Allowable Subject Matter
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior arts of record, taken alone or in combination, do not teach the subject matter as a whole in the claims.
Response to Arguments
Applicant's arguments filed 6/13/2022 have been fully considered but they are not persuasive. 
Per claim objection and rejection, the amendment do not resolve all the issues, therefore, the objection and rejection have been maintained for some claims, see above.
 	The applicant states that Newburn does not teach determining that the first entity has been accessed by at least one function call. Newburn merely identifies actions associated with the function call and operand. However, Newburn is silent about the entity being accessed by the function call. Furthermore, Newburn does not teach mapping a function call with the identifier of the first entity. Newburn merely deals with set of dependencies among the actions on a set of computing resources. Newburn does not disclose anything remotely close to mapping a function call with the identifier of an entity. Respectfully, it is absolutely unclear what features of Newburn the Office Action considers to be analogous to the claimed cluster. Grouping of the pending actions into a queue of Newburn cannot be reasonably equated with the cluster executed independently from the rest of the plurality of the instructions. Once again, application of Newburn to the instant claims appears to be just an attempt of reconstructing the claim language using somewhat similar terms. 
 	In response, first, Newburn discloses tracking (i.e. monitor) and mapping inter-dependences of actions to aid in mapping a plurality of concurrent tasks onto a heterogeneous platform of computing resources for managing task concurrency (i.e. independent execution) ([0022]; [0030]).  The computing resources execute the actions identified from a function call and the dependencies of actions are tracked and determined by identifying an operand included in a function based on a variable of the function (see the details at [0030]; [0031]; [0035]; [0037]; [0043]).  The operand of an action is a data collection that includes tasks and memory constructs/objects such as a variable, buffer and array.  When the function call accesses the operand for operations such as read/write memory operations for computing resources, the system associates (i.e. mapping) the actions and data elements related to the actions with resources based on identification of the resources to execute the actions on the resources ([0301]; [0056]; [0061]; [0169]; ([0121]; [0114]).  The associating and groupings of actions and resources are performed to achieve concurrent execution (independent execution) ([0031];[0060];[0022] mapping a plurality of concurrent tasks onto a heterogeneous platform of computing resources). 
 	For the 101 rejection, the applicant states that executing the plurality of the instructions in a first computing environment and mapping the at least one function call with the identifier of the first entity is clearly a process that cannot be performed by a human using pen and paper. What is claimed is a computer-based process that is far superior to any possible Mental Process. Accordingly, what is claimed in this application is not an "abstract idea" at all within the meaning of Alice. 
USSN: 16/872,977 In response, the claims do not recite that the steps of determining, assigning, mapping and generating a cluster are performed while executing the instructions in the environment.  The above steps can be merely performed mentally using the instructions or data of the instructions ad data or instructions don’t need to be large amount.  There are no particular manners of mapping, assigning and generating a cluster recited in the claims.  
Docket: VFNT P1758 					Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSUN KANG whose telephone number is (571)272-3724. The examiner can normally be reached M-F 10 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INSUN KANG/Primary Examiner, Art Unit 2193